        Case 2:17-cr-00181-KJM Document 63 Filed 09/18/20 Page 1 of 4

 1   Jesse I. Santana (State Bar No. 132803)
     Santana and Smith Law Firm, P.C.
 2   The Historic Winship Building
 3   500 Second Street
     Yuba City, CA 95991
 4   TEL: (530) 822-9500
     FAX: (530) 751-7910
 5
     Attorney for Defendant
 6   Agustin Guarneros-Licona
 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         No. 2:17-CR-00181-KJM
12                      Plaintiff,                     DEFENDANT AGUSTIN GUARNEROS-
                                                       LICONA’S REQUEST TO PROCEED
13          v.                                         WITH JUDGMENT AND SENTENCING
                                                       HEARING VIA VIDEOCONFERENCE OR
14   AGUSTIN GUARNEROS-LICONA,                         OTHER MEANS, WAIVER OF HIS
                                                       PERSONAL APPEARANCE, AND
15                      Defendant.                     CONSENT FOR MR. GUARNEROS-
                                                       LICONA’S ATTORNEY TO SIGN HIS
16                                                     NAME ELECTRONICALLY, AND TO
                                                       SIGN MR. GUARNEROS-LICONA’S
17                                                     CONSENT OR WAIVER ON HIS
                                                       BEHALF; AND PROPOSED ORDER
18
                                                       Judge: Honorable Kimberly J. Mueller
19

20

21
            Pursuant to the Coronavirus Aid, Relief, and Economic Security (CARES) Act, H.R. 748
22
     (March 27, 2020), and the Court’s General Orders 611-616, defendant Agustin Guarneros-Licona
23
     hereby requests that the Court proceeds with the September 21, 2020 judgment and sentencing
24
     hearing, and permits him to appear by videoconference or appear telephonically if VTC is not
25
     reasonably available. In General Order 614, the Court found that such hearings generally cannot
26
     be conducted in person in this district without seriously jeopardizing public health and safety.
27
     Due to the coronavirus pandemic and other considerations as set forth in General Orders 614 and
28
                                                      1
        Case 2:17-cr-00181-KJM Document 63 Filed 09/18/20 Page 2 of 4

 1   616, the Court authorized the use of videoconferencing or other means to conduct proceedings
 2   remotely with defense counsel and defendants sometimes in separate locations.
 3          In General Order 616, the Court found that, due to the public health situation relating to
 4   COVID-19, it may be impracticable, if not impossible, to obtain defendants’ actual signatures on
 5   documents for consent or waiver of certain rights in a timely and safe manner as required by some
 6   Federal Rules of Criminal Procedure. As a result, the Court found that any document may be
 7   signed electronically using the format “/s/ name,” where a defendant’s signature is called for,
 8   defense counsel may sign electronically on the defendant’s behalf using the format “/s/ name”
 9   and file the signed document electronically after defendant has an opportunity to consult with
10   counsel, and consents to counsel’s signing on defendant’s behalf, and where consent or waiver is
11   not explicitly required to be in writing, such consent or waiver may be obtained in whatever form
12   is most practicable under the circumstances, so long as the defendant’s consent or waiver is
13   clearly reflected on the record.
14          Mr. Guarneros-Licona has told counsel that he consents to the September 21, 2020
15   judgment and sentencing hearing via the videoconference/teleconference procedure set forth in
16   the CARES Act and adopted by the Court in General Order 614. That consent need not be in
17   writing. (Gen. Order 614, p. 2.) To the extent that Mr. Guarneros-Licona has a right to have the
18   Judge be personally present in Court at the time of the judgment and sentencing hearing, he
19   waives that right, whether it arises under the Federal Rules of Criminal Procedure, the United
20   States Code, the U.S. Constitution, or any other law. He further waives any claim of error, on any
21   basis, that these hearings should not have been held without the Judge or parties being physically
22   present in Court.
23          Mr. Guarneros-Licona has also told counsel that he consents to his counsel signing
24   electronically on Mr. Guarneros-Licona’s behalf, and that where Mr. Guarneros-Licona’s consent
25   or waiver is not explicitly required to be in writing, such consent or waiver may be obtained in
26   whatever form is most practicable under the circumstances as set forth in General Order 616.
27          I hereby concur in Mr. Guarneros-Licona’s request to proceed with the September 21,
28   2020 judgment and sentencing hearing via videoconference or other means, waiver of his
                                                      2
        Case 2:17-cr-00181-KJM Document 63 Filed 09/18/20 Page 3 of 4

 1   personal appearance, and consent for his attorney to sign Mr. Guarneros-Licona’s name
 2   electronically and to sign Mr. Guarneros-Licona’s consent or waiver on his behalf.
 3                                        Respectfully Submitted,
 4
     Date: September 14, 2020.             /s/ Jesse I. Santana
 5
                                          JESSE I. SANTANA
 6
                                          Attorney for Defendant
 7                                        Agustin Guarneros-Licona
 8
            I agree to the above. I also hereby request that the Court proceeds with the September 21,
 9
     2020 judgment and sentencing hearing via videoconference or other means, I waive my personal
10
     appearance at the September 21, 2020 judgment and sentencing hearing, and I consent to my
11
     attorney signing my name electronically for my consent or waiver.
12
                                          Respectfully Submitted,
13

14
     Date: September 14, 2020.            /s/ Agustin Guarneros-Licona
15                                        DEFENDANT AGUSTIN GUARNEROS-LICONA
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    3
        Case 2:17-cr-00181-KJM Document 63 Filed 09/18/20 Page 4 of 4

 1
                                          FINDINGS AND ORDER
 2
            For good cause shown, the Court hereby specifically finds that:
 3

 4

 5          a)    The September 21, 2020 judgment and sentencing hearing cannot be further delayed

 6               without serious harm to the interest of justice;
 7
            b) Defendant Agustin Guarneros-Licona consents for his attorney to sign Mr. Guarneros-
 8
                 Licona’s name electronically and to sign Mr. Guarneros-Licona’s consent or waiver
 9
                 on his behalf; and
10

11
            c) Defendant Agustin Guarneros-Licona has waived his physical appearance at the
12
                 September 21, 2020 judgment and sentencing hearing and consents to remote hearing
13
                 by Videoconference.
14

15          Therefore, based on the findings above, and under the Court’s authority under Section
16   15002(b) of the CARES Act and General Order 614, the September 21, 2020 judgment and
17   sentencing hearing will be conducted by Videoconference.
18   Dated: September 17, 2020.
19

20

21

22

23

24

25

26

27

28
                                                       4
